DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 11, 17 and 21. 

Regarding claim 11 “A system for content distribution, comprising: 
a network operation center configured to provide a first version of a live broadcasting stream having a first streaming format and a second version of the live broadcasting stream having a second streaming format; and 
a rules engine configured to: 
receive the first and the second versions of the live broadcasting stream; 
decode the first and the second versions of the live broadcasting stream; 
provide the decoded first version of the live broadcasting stream to an affiliate station to enable a video data switch of the affiliate station to cause provision of an affiliate stream by setting a packet timing of the affiliate stream based on the decoded first version of the live broadcasting stream; 
receive the affiliate stream from the video data switch; 
up-convert the affiliate stream to the second streaming format; and 
generate a manifest that enables switching between the up-converted affiliate stream and the second version of the live broadcasting stream based on the set packet timing of the affiliate stream, a packet timing of the decoded second version of the live broadcasting stream, or both.”

Regarding claim 17 “A method, comprising: 
receiving, by a rules engine and from a network operation center, a first version of a live broadcasting stream having a first streaming format and a second version of the live broadcasting stream having a second streaming format; 
decoding, by the rules engine, the first and the second versions of the live broadcasting stream; 
providing, by the rules engine, the decoded first version of the live broadcasting stream to a downlink station; 
receiving, by the rules engine, a downlink stream from the downlink station with set packet timings in response to providing the decoded first version of the live broadcasting stream; 
up-converting, by the rules engine, the downlink stream received from the downlink station to the second streaming format; and 
3Application No. 17/323,753 Response to Restriction RequirementPage 4generating, by the rules engine, a manifest that enables switching between the up- converted downlink stream and the second version of the live broadcasting stream.”

Regarding claim 21 “A tangible, non-transitory, machine-readable medium, comprising machine- readable instructions that, when executed by a processor, cause the processor to perform actions comprising: 
receiving a first version of a live broadcasting stream having a first streaming format and a second version of the live broadcasting stream having a second streaming format; decoding the first and the second versions of the live broadcasting stream; 
providing the decoded first version of the live broadcasting stream to an affiliate station to enable a video data switch of the affiliate station to cause provision of an affiliate stream byPage 5 setting a packet timing of the affiliate stream based on the decoded first version of the live broadcasting stream; 
receiving the affiliate stream from the video data switch; 
up-converting the affiliate stream to the second streaming format; and 
generating a manifest that enables switching between the up-converted affiliate stream and the second version of the live broadcasting stream based on the set packet timing of the affiliate stream, a packet timing of the decoded second version of the live broadcasting stream, or both.”

Hoffert et al. (US 2015/0040169) disclose a method of switching from decompressing one compressed media stream to decompressing another compressed media stream.  A server receives two compressed media streams, each compressed media 

Hoffert discloses a method of transition from providing a first media stream to providing a second media stream by selecting a first transition point in a first content corresponding to a first compressed media stream and selecting a second transition point in  a second content corresponding to a second compressed media stream in response to an indication.  However, Hoffert fails to disclose receiving an affiliate stream and up-converting the affiliate stream to a second version of the data stream, Hoffert also fails to disclose a manifest is generated to enable the switching between the media stream based on a packet timing, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Chen et al. (US 2018/0035137) teach video sharing method
Zhang et al. (US 2017/0220283) teach reducing memory usage by a decoder during a format change
Slupik et al. (US 2016/0119572) teach system to dispatch video decoding to dedicated hardware resources

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459